3. Albino killings in Tanzania
The next item is the debate on six motions for a resolution on albino killings in Tanzania.
author. - (PL) Mr President, in the 21st century people are being murdered simply because they are albinos. This is happening in Tanzania, a country where over a third of the population is living below the poverty threshold. In recent times, 173 individuals have been arrested on suspicion of killing or injuring albinos. This indicates the scale of the problem. Twenty-five people have been killed or injured because they were albinos during the last six months.
There is a sizeable population of albinos in the world. In fact, 50 out of every million persons are albinos. It is only in Tanzania, however, that they are treated so cruelly. In that country, the blood and body parts of albinos are traded. The responsibility for this lies with animist witch doctors and the gangs they employ. It should be noted that the police also bear a share of the blame as they tend to turn a blind eye.
As I conclude, I should like to point out that we will only be able to consider that our protest here today has been effective if and when medical care, education and the opportunity to integrate into society are made available to albinos in Tanzania.
Today we are discussing a case of discrimination against a minority. The minority in question are albinos, who are being killed and mutilated in Tanzania, including small children. This is a serious problem throughout sub-Saharan Africa. I would like to remind you that albinism affects one in 20 000 people worldwide. As mentioned in the previous speech, witch-doctors in Tanzania sell severed body parts and blood from albinos to miners and fishermen, who naively believe that they can bring them luck, health and fortune. Our position is very clear - the killing of albinos and discrimination against them is totally unacceptable and should not be tolerated. The Tanzanian Government must take consistent measures to end this dreadful situation. The Government and President of Tanzania have already started to implement measures, which we appreciate, but it is not enough. The court case in which 173 people suspected of albino killings are to be tried will be a litmus test that will reveal the disposition of those in power in Tanzania, and the guilty must be punished. However, the best way to solve the problem would be through better education and adequate health care that is accessible to all the citizens of this country, including albinos. The international community as well as the European Union should render assistance in overcoming these problems. Most people with albinism die of skin cancer before they reach age 30.
author. - Mr President, people with the genetic defect of albinism, apart from serious health-care problems, suffer various degrees of discrimination internationally.
But recently in sub-Saharan Africa, and especially in Tanzania, albinos have, in addition, suffered unprecedented barbaric attacks of mutilation, with their body parts being used by witchcraft doctors as ingredients in the production of potions that are promised to make people rich. Such a state of affairs, apart from its obvious criminality, points towards a seriously backward society in which sickeningly brutal witchcraft practices are still operating.
The government of Tanzania has an obligation to act swiftly and decisively in the following aspects: firstly, to protect all albinos from further attacks; secondly, to investigate fully all crimes against albinos and bring those responsible to justice; thirdly, to educate their citizens sufficiently, so as to rid them from the curse of witchcraft and superstition and, fourthly, to make sure that people with albinism are offered the best possible medical and social assistance they need in order to lead near-normal, safe and peaceful lives.
Mr President, what is going on in Tanzania is not violence perpetrated by the State. The discrimination and violence are practices which have survived from the time before the Judeo-Christian-Islamic civilisations, a time when there was no assumption of the equality of all persons.
Tanzania has 150 000 inhabitants who, due to a shortage of the colour pigment melanin, have red eyes, pale skin and fair hair. They are seen as products of witchcraft. Many of these people are murdered, after which their skin is stripped off and their skin and other body parts are used in magic rituals. Because of its large number of albinos, Tanzania is the largest supplier of human body parts for the whole of Africa.
It will not be possible to put an end to these horrific practices without actively educating ordinary people in Tanzania and throughout Africa, providing better medical care and ensuring better access for albinos to prominent jobs. The Tanzanian Government is taking measures, including a register of all albinos, with a view to being able to protect them. Without changing attitudes on the position of albinos, this register could be misused in future to track down these people and exterminate them. We had bad experiences in Europe in the 1940s with the registration of threatened population groups.
on behalf of the PPE-DE Group. - Mr President, the plight of albino people in Tanzania seems barely credible in today's age. When I first heard about this issue, it seemed like something straight out of Joseph Conrad's novel Heart of Darkness. I would like to believe in the renaissance and potential of Africa, as so many other colleagues in this House seem to, but the murder of albino people for their body parts does nothing to improve the image of the continent internationally. Sadly, the suffering of albino people is not limited to Tanzania but occurs all over Africa.
Quite apart from the medical consequences of albinism in the tropics, including a high risk of terrible skin cancers, the long-suffering albino people are at best traditionally considered as freaks or curiosities, and at worst they are murdered to satisfy demand for traditional medicine that is more akin to medieval sorcery.
The EU should not hesitate to campaign on the issue and bring pressure to bear on countries like Tanzania, where, apparently, such scant regard for human rights and dignity is common. However, I am heartened that the Tanzanian President has appealed to his people to change their traditional ways. Let us hope that other leaders throughout Africa repeat this important message.
on behalf of the PSE Group. - (PL) Mr President, in March of this year over 25 albinos living in the vicinity of Lake Victoria, were brutally murdered or maimed. The victims included children. People alleged to have supernatural characteristics had been the subject of attacks in that area in the past.
It should be recalled that 36% of Tanzania's population lives below the poverty threshold. To all intents and purposes these people have no access to health care. Normal practice is to turn to local witch doctors for help. The low level of education of the local population contributes to its belief in supernatural characteristics. A large number of albinos live in the territory of sub-Saharan Africa and they have become the victims of open discrimination because they are different. Not only are albinos denied the right to health care, but they are also denied the right to social and legal assistance. It is standard practice to discriminate against albinos in daily life, in schools, in public institutions and on the labour market. Albinos feel that they are being constantly humiliated and treated like second-class citizens.
The current intolerance could be countered and the number of attacks against albinos reduced in future by penalising those guilty of murder whilst at the same time undertaking fundamental awareness-raising work within Tanzanian society. It is essential to support the initiatives taken by the Tanzanian Government in this regard. Such initiatives include special protection for albino children along with cooperation with civil society and non-governmental organisations. Actions should be focused first and foremost on rural areas, where social awareness is at its lowest. In addition, the Commission and the Member States should give strong support to the emergency actions undertaken by the Tanzania Albino Society. Longer-term measures should aim at ensuring that the albino population enjoys full rights in terms of access to education, the labour market and also to social and health protection.
on behalf of the UEN Group. - (PL) Mr President, since March of this year 25 albinos have been murdered in Tanzania. These murders are connected with the superstitious practices current in the area and are based on the belief that albino body parts such as the feet, hands, hair and blood will make a person healthy, wealthy and rich. The latest victim was a seven-year-old child. Last year too, 25 albinos lost their lives.
These occult practices take place along the shores of Lake Victoria, in farming areas and also amongst fishermen and miners. Albinos are often the victims of discrimination and persecution. President Kikwete has been using the police to try and locate albinos in hiding. The President has promised to provide albinos with protection, but the albinos remain mistrustful, because some police officers are also involved in occult practices. Witch doctors' gangs are responsible for organising the murder of albinos. One hundred and seventy-eight local people have been arrested on suspicion of involvement in the murders.
The President of Tanzania has been instrumental in the appointment of Mrs Kway-Geer as the country's first albino Member of Parliament in recognition of her fight against discrimination. We welcome this appointment as a step in the right direction. We support the activities of the Tanzania Albino Society and trust that the Commission will offer it genuine support.
on behalf of the IND/DEM Group. - (PL) Mr President, we are today discussing breaches of human rights in Tanzania. The latter is a subtropical country where albinos are discriminated against, as is the case in many other African countries.
Albinos are murdered in a particularly brutal fashion in Tanzania, however. Last year more than 25 individuals lost their lives in this way. There are 39 million Tanzanians, 270 thousand of which suffer from a genetic defect caused by the presence of a recessive gene which means their skin lacks pigment. Consequently, albinos can suffer from sight problems, sunburn, cancer and premature death. Both parents have to be carriers of the gene for the condition to become apparent in their children. Women who give birth to albino babies are forced into divorce. The children are considered to be a curse on their family. They are thought to be possessed by unclean spirits and are treated as animals. On the other hand, however, witch doctors spread tales of the magical properties of albinos' white skin, which allegedly helps to bring luck and wealth. This leads to the killing of albinos who are then brutally quartered and their body parts used in the production of potions.
It is hard to understand what the reason for such cruelty might be and what purpose it could serve. Perhaps it is an attempt to eliminate sick people who have a genetic defect. In recent times, the government has condemned the use of force against white-skinned Africans and run educational campaigns. An albino member of parliament has even been appointed. Nonetheless, the tragedy affecting these people still continues. In addition, there is a lack of funding for protective clothing and other assistance for this marginalised sector of the population which is discriminated against and denied work and education.
Protests and appeals by the international community, together with educational and financial help would help to counter extreme discrimination of this type. Bringing legal proceedings against the 173 would-be witch doctors arrested and accused of murderous activity, incitement to murder and trade in human organs would also help.
Mr President, I would just like to add my voice of support to that of colleagues on all sides of this House about the appalling story of the treatment of albinos in Tanzania. I know it happens in other parts of Africa but there is a concentration in Tanzania - we have heard the number of 270 000 albinos - who are discriminated against, who are marginalised, brutalised and murdered for their body parts due to superstition, witchcraft and various occult practices.
By raising this issue here (and I commend all my colleagues who have raised it and those who put this item on the agenda), we add our voice in the European Parliament to the international voice of protest, and hopefully the Tanzanian Government - and indeed others - will listen.
It is a question mainly of education but, above all, we need protection for albinos within their own communities; we need full investigation. The fact that some of the police force are part of the problem and cannot be trusted to be part of the solution is extremely worrying.
Member of the Commission. - Mr President, we share Parliament's outrage at the increasing number of attacks in Tanzania against the albino population and at the abhorrent and illegal trade in albino body parts linked to traditional medicine, to superstition and to the practices of witch doctors.
In particular, we share the concerns recently reported by the UN Committee on the Elimination of Discrimination against Women that, for instance, albino women and girls have been targeted very specifically in ritual killings. We condemn all forms of discrimination and victimisation, and we are committed to supporting policies and actions aimed at eradicating them.
The Government of Tanzania, too, it must be said, is committed to stamping out these practices and raising awareness of the plight of the albino population. Therefore, we welcome the nomination of an albino Member of Parliament, the recent arrests of some witch doctors, and the President's commitment, as has been mentioned, to bringing those responsible to justice.
We also closely monitor the human rights situation in general in Tanzania, together with Member States and other development partners. Several Member States and other partners are supporting organisations, such as the Legal and Human Rights Centre, which regularly monitor possible human rights violations. As a member of the Donor Group on Governance, the Commission will continue to coordinate donor responses to addressing the problem, including the Albino Association.
The Commission will also, with Member States in Tanzania, raise the problem in its political dialogue with the Tanzanian authorities.
The EUR 3 million EDF-funded Civil Society Programme will help to create awareness: workshops are being organised to highlight the albino situation and a new sensitisation campaign is shortly to be implemented in the Mwanza region of Northern Tanzania.
So, in general, we use our regular dialogues to refer to this issue. These questions are, of course, also being raised in our ongoing exercise concerning public funds and the health, education and employment sectors. We believe that an independent and functioning judicial system is vital.
Therefore, we, the Commission, in our contacts with the authorities, will underline the importance of appropriate legal action being taken against the perpetrators of these horrible acts.
We will also contact the honourable Kway-Geer, the first Albino Member of Parliament in Tanzania (she has already been mentioned), and discuss possible actions with her, because she can tell us even better what can be done. Finally, together with the presidency in Tanzania, we will discuss this issue at the 60th anniversary of the signature of the Universal Declaration of Human Rights planned in Tanzania on 10 December 2008.
The debate is closed.
The vote will take place immediately after the debates.